Title: From George Washington to William Heath, 7 August 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Augt 7th 1782
                  
                  Your favor of yesterday has been duly received—I think it proper that the trial of Major Keith should commence as soon as possible—The affair of the Cartridge Boxes, together with the appointment of a Conductor to the 3d Masstts Brigade, have been referred to Genll Knox.
                  If Capt. Dorence is unfit for the Duty of the Field, it would be best for him to relieve Capt. Benton at the Hospitals, as I know of no stationary Command he can be appointed to; however, if it is very disagreeable to Capt. Dorence, I wish you to conduct as you think best.  I am Dear Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               